Citation Nr: 0019231	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  99-08 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of excision of a rectal malignancy, to include a 
colostomy and anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  

In the veteran's VA Form 9, he stated that he wished to 
appeal all "adjudications, or lack of adjudicative 
determinations I should have been but, was not notified of.  
Those issues that are inferred or raised by [VA records] as 
well as private physician reports and entire record.  Lastly, 
those issues which were 'mischaracterized' by VARO, New 
Orleans, LA."  However, it is unclear what adjudications the 
veteran wishes to appeal and even what claims are involved.  
If a veteran wishes to appeal he must do more than make vague 
allegations expressing a belief to some unspecified 
entitlement.  Here, no claim other than the one addressed 
herein has been filed since the 1991 RO denial of service 
connection for residuals of malaria, which the veteran did 
not appeal.

Accordingly, if the veteran desires appellate review of some 
action or feels he was not notified of some action, he should 
clarify this matter with the RO.


FINDINGS OF FACTS

1.  The veteran filed his original claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of excision of a 
rectal malignancy, to include a colostomy and anxiety, in 
September 1998. 

2.  There is no competent medical evidence showing proximate 
causation between any carelessness, negligence, lack of 
proper skill, error in judgment, or similar fault provided by 
VA in the course of outpatient treatment and evaluation in 
1997 and 1998 as to alleged failure to detect a rectal 
malignancy and any additional disability due to excision of a 
rectal malignancy, to include a colostomy and anxiety.

3.  There is no competent medical evidence purporting to show 
that the veteran incurred additional disability due to 
excision of a rectal malignancy, to include a colostomy and 
anxiety, as a result of a reasonably foreseeable event during 
the course of VA outpatient treatment and evaluation in 1997 
and 1998.


CONCLUSION OF LAW

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of excision of a rectal malignancy, to 
include a colostomy and anxiety, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim for benefits 
pursuant to § 1151.  If not, his claim must fail, and there 
is no further duty to assist him because additional 
development would be futile.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).  As will be explained below, the Board 
finds that the claim for benefits under § 1151 is not well 
grounded.  

In pertinent part, 38 U.S.C.A. § 1151 previously provided 
that: 

Where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment [] and 
not the result of such veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability..., disability or death 
compensation... shall be awarded in the same manner as 
if such disability, aggravation, or death were 
service-connected.  
The Board notes that the United States Court of Appeals for 
Veterans Claims (the Court) invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that it did not properly 
implement 38 U.S.C.A. § 1151 (formerly § 351), in that it 
contained an additional element of fault.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991).  The Gardner decision was 
subsequently affirmed by the U.S. Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993).  That decision was also appealed, and in December 
1994, the U. S. Supreme Court affirmed the lower courts' 
decisions in Brown v. Gardner, 115 S.Ct. 552 (1994).  

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision and, as revised, 38 
C.F.R. § 3.358 did not have a fault requirement, pursuant to 
the holding in Gardner.  

38 C.F.R. § 3.358(b)(2) states that compensation will not be 
payable under 38 U.S.C.A. § 1151 for the continuance or 
natural progress of disease for which the medical treatment 
was authorized.  In addition, section (c)(3) states that 
compensation is not payable for the necessary consequences 
of medical or surgical treatment properly administered with 
the consent of the veteran.  "Necessary consequences" is 
defined by regulation as those which are certain to result 
from, or were intended to result from, the medical or 
surgical treatment administered.  

However, 38 U.S.C.A. § 1151, was recently amended by Congress 
to include a fault requirement.  Pub. L. 104-21, Title IV, 
§ 422(a); Sept. 26, 1996, 110 Stat. 2926.  "Congress has 
amended section 1151 to reincorporate the fault requirement 
[and that statutory amendment is] applicable to all claims 
filed on or after October 7, 1997."  Boggs v. West, 11 Vet. 
App. 334, 343 (1998); but see VAOPGCPREC 40-97, holding that 
the amended statute is applicable to all claims filed on or 
after October 1, 1997.

As amended, 38 U.S.C.A. § 1151 now provides that 
compensation under chapters 11 and 13 of 38 U.S.C. "shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
the purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary [of the VA], either by a Department 
employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate 
cause of the disability or death was ---

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or 

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this 
title) as part of an approved rehabilitation program under 
chapter 31 of this title."   

38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

38 C.F.R. § 3.358 remains in effect but now applies only to 
claims filed before October 1, 1997. 

In 1998, VA adopted 38 C.F.R. § 3.361 was enacted in response 
to, and to enable, the revised 38 U.S.C.A. § 1151.  This 
regulation provided that, "[b]enefits under [sec.] 1151(a) 
for additional disability or death due to hospital care, 
medical or surgical treatment, examination, or training and 
rehabilitation services" as follows:

"(a) Claims subject to this section.  This section 
applies to claims received by VA on or after October 
1, 1997.  This includes original claims and claims to 
reopen, revise, reconsider, or otherwise readjudicate 
a previous claim for benefits under 38 U.S.C. 1151 or 
its predecessors.  For claims received by VA before 
October 1, 1997, see Sec. 3.358.   

(b) Determining whether a veteran has an additional 
disability.  To determine whether a veteran has an 
additional disability, VA compares the veteran's 
condition immediately before the beginning of the 
hospital care, medical or surgical treatment, 
examination, or training and rehabilitation services 
upon which the claim is based to the veteran's 
condition after such care, treatment, examination, or 
services have stopped.  VA considers each involved 
body part or system separately.

(c) Establishing the cause of additional disability 
or death. 
(1) Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an 
additional disability or died is not sufficient to 
establish cause.  
(2) Continuance or natural progress of a disease or 
injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The 
provision of training and rehabilitation services 
cannot cause the continuance or natural progress of a 
disease or injury for which the services were 
provided. 
(3) Veteran's failure to follow medical 
instructions.  Additional disability or death caused 
by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.  
(d) Establishing the proximate cause of additional 
disability or death.  
(1) Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused 
a veteran's additional disability or death, the 
evidence must show that the hospital care, medical or 
surgical treatment, or examination caused the 
veteran's additional disability or death (as 
explained in paragraph (c) of this section); and 
(i)  VA failed to exercise the degree of care 
that would be expected of a reasonable health 
care provider; or 
(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  To 
determine whether there was informed consent, VA 
will consider whether the health care providers 
complied with the requirements of Sec. 17.32 of 
this chapter.  Consent may be express (i.e., 
given orally or in writing) or implied (i.e., 
suggested by all the pertinent facts). 

(2)  Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional disability or 
death was an event not reasonably foreseeable is to be 
determined in each claim based on what a reasonable health 
care provider would have foreseen." 

38 C.F.R. § 3.361 (1998).

However, this 'new' 38 C.F.R. § 3.361 was rescinded by a 
final rule which became effective January 8, 1999, because 
the August 24, 1998 publication in the Federal Register of 38 
C.F.R. § 3.361 (and 38 C.F.R. §§ 3.362 and 3.363) had been 
made without notice and comment.  See 64 Fed. Reg. 1131-1132 
(January 8, 1999).


Background

During VA hospitalization in October 1996 the veteran 
underwent a transurethral resection of the prostate (TURP).  
A report of a pre-anesthesia evaluation on the date of that 
surgery reflects that the veteran weighed 156 lbs.  

An undated VA outpatient treatment (VAOPT) record reflects 
that the veteran had had his TURP two weeks ago and although 
he had occasional dribbling, he was doing well.  He was to 
return to the urology clinic in six (6) months.  A November 
1996 VAOPT record reflects that the results of laboratory 
studies were reviewed.  He weighed 164 lbs.  He was to return 
in 6 months.  An April 1997 VAOPT record reflects that he had 
no significant bleeding problem.  On May 20, 1997 he was 
evaluated for the flu.  He was instructed on the side-effects 
of his hypertension and noninsulin dependent diabetes 
mellitus.  He weighed 166 lbs.  A January 1998 VAOPT record 
reflects that he was having difficulty accepting the death of 
his wife 5 weeks earlier.  He weighed 164 lbs.  He indicated 
that he was having a loose bowel movement once a week.  The 
assessment was depression related to his wife's death.  He 
was to return to the clinic in 4 weeks.  

Records of Dr. W. P. in February 1998 reflect that on 
February 19, 1998, the veteran complained of diarrhea and an 
examination revealed a rectal mass which was a friable tumor 
and probably rectal cancer.  He weighed 159 lbs.  A 
consultation on February 27, 1998, by another private 
physician for evaluation of rectal carcinoma reflects that 
the veteran had had blood in his rectum and pain for the last 
10 to 14 days.  He weighed 159 lbs.  He had a sessile mass 5 
to 10 cms. from the anal verge consistent with 
adenocarcinoma.  He was given a combination of chemotherapy 
and radiation therapy.  

Records of Dr. M. K. from March to June 1998 reflect that in 
March 1998 it was noted that the veteran's rectal bleeding 
had begun approximately four (4) weeks ago.  He had then 
begun experiencing episodes of diarrhea, initially twice a 
day and progressing to 4 to 8 times daily.  A biopsy of his 
rectal mass was positive for tubular adenoma with high-grade 
dysplasia and clinically was quite suspicious for malignancy.  
Subsequent records reflect that he continued to receive 
radiation therapy.  

The veteran was hospitalized in June and July 1998 at the 
Baton Rouge General Medical Center and underwent 
abdominoperineal resection of the rectal mass.  Post 
operatively he had a colostomy.  

Dr. B. J. Brooks reported in January 1999 that the veteran 
had first been seen on February 27, 1998, for evaluation of 
rectal carcinoma.  He was treated with chemotherapy and 
radiation therapy.  He had subsequent residual disease and 
underwent surgical resection.  He then received additional 
chemotherapy to decrease the risk of recurrence of the 
rectal carcinoma.  

Dr. A. J. O. reported in February 1999 that the veteran had 
first presented himself on February 23, 1998, for rectal 
bleeding "which had been occurring for the past ten days 
prior to that visit.  He stated that he had also had 
bleeding intermittently, off and on, before that and had 
been having diarrhea, two to four bowel movements a day for 
months."  He also complained of a 20-pound weight loss over 
a several month period.  An examination revealed a rectal 
mass which appeared to be most consistent with a rectal 
carcinoma, which was subsequently confirmed.  After 
chemotherapy and radiation therapy, he had an abdominal 
perineal resection.  That physician further stated that:

Upon reviewing all of his medical records and his 
history, I do feel that it is as likely as not that 
this rectal carcinoma was present several months 
prior to his presentation to me in February 1998.  
Certainly, with his extensive weight loss and long 
history of diarrhea and intermittent rectal bleeding, 
the tumor certainly could have been present for quite 
some time.  I am not aware of all of his visits to 
the Alexandria, Louisiana, VA Medical Center prior to 
his presentation to me.  


Analysis

As noted above, the statute instituting the fault requirement 
is applicable to all claims filed after October 1, 1997.  
Since the veteran's claim was filed in September 1998, a date 
which is after October 1, 1997, the revised statute is 
applicable and VA fault must be shown.  

It is contended that VA follow-ups after the veteran's TURP 
should have included digital rectal examinations which, if 
they had been conducted, would have revealed the presence of 
his rectal tumor and led to earlier and effective treatment.  
This, of course, presumes that even if there were earlier 
treatment that such treatment would have been effective.  
However, this assumption is not corroborated by competent 
medical evidence.  

Even assuming, as the Board must for the limited purpose of 
determining whether the claim is well grounded, that the 
veteran did in fact lose a significant amount of weight, 
reportedly 20 lbs., in the months prior to the February 1998 
detection of his rectal cancer (which is not shown by the 
clinical evidence demonstrating his weight) the statement of 
Dr. A. J. O. is insufficient to establish that the claim is 
well grounded.  While Dr. A. J. O. indicated that the rectal 
cancer predated his February 1998 evaluation of the veteran 
by several months, he did not stated that any rectal tumor 
should have been detected by VA physicians during outpatient 
follow-up visits in 1997 and January 1998 for unrelated 
medical conditions.  Also, he did not state that there was 
any VA fault in not detecting rectal cancer in May 1997 (or 
prior thereto).  Likewise, while there is no doubt that the 
rectal cancer led to the abdominal perineal resection and 
colostomy, there is no competent medical evidence linking any 
disability to any VA action or inaction.  Regarding the 
depression recorded by VA in January 1998, the Board notes 
that this condition was then specifically linked to the 
veteran's depression over the recent passing of his wife.

In view of the foregoing, the Board finds that the veteran's 
claim is not well grounded.  See Jones (James) v. West, 12 
Vet. App. 460 (1999).  There is simply no competent medical 
evidence in this case showing an etiological relationship or 
proximate causation between any carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault 
provided by VA in the course of outpatient treatment and 
evaluation in 1997 and 1998 as to any alleged failure to 
detect a rectal malignancy and any additional disability due 
to excision of a rectal malignancy, to include a colostomy 
and anxiety.  There is also no competent medical evidence 
purporting to show that the veteran incurred additional 
disability due to excision of a rectal malignancy, to include 
a colostomy and anxiety, as a result of a reasonably 
foreseeable event during the course of VA outpatient 
treatment and evaluation in 1997 and 1998.

The Board has carefully and compassionately considered the 
veteran's contentions and statements on appeal; however, as 
previously stated, his lay contentions alone cannot meet the 
burden imposed by 38 U.S.C.A. § 5107(a).  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  With respect to these 
contentions, it is not shown by the evidence that the veteran 
has the requisite medical expertise or training to render a 
competent medical opinion on the issue in question.  On the 
basis of the above findings, the Board can identify no basis 
in the record that would make this claim plausible or 
possible.  38 U.S.C.A. § 5107(a) (West 1991); see Grottveit 
at 92, Tirpak, at 610-11; and Murphy at 81.

Where the veteran has not met this burden, VA has no further 
duty to assist him in developing facts pertinent to his 
claim, including no duty to solicit a medical opinion.  See 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete his or her application.  This obligation depends 
on the particular facts of the case and the extent to which 
the claimant has been advised of the evidence necessary to 
well ground a claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the veteran of the necessity to submit certain 
evidence to complete his application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
is available which might well ground this claim.  In this 
respect, the Board is satisfied that the obligation imposed 
by section 5103(a) has been satisfied.  See Franzen v. Brown, 
9 Vet. App. 235 (1996) (VA's obligation under sec. 5103(a) to 
assist claimant in filing his claim pertains to relevant 
evidence which may exist or could be obtained) and Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).

Accordingly, the Board must deny the appellant's claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 (West 1991) as not well grounded.

The Board acknowledges that it has decided the present appeal 
as to this issue on a different legal basis than the RO did.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the veteran has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations.  The Board merely 
concludes that he did not meet the initial threshold 
evidentiary requirements of a well-grounded claim.  The 
result is the same.


ORDER

The claim of entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for residuals of excision of a rectal malignancy, to 
include a colostomy and anxiety is denied as not well 
grounded.  



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

